 

 

UNITED STATEs DlsTRlcT CouRT
MlooLE DisTRlcT oF FLoRloA
ORLANoo DivisioN

JUL|A M. D|AZ,
P|aintiff,
v. Case No: 6:18-cv-553-Orl-28TBS

COMM|SS|ONER OF SOC|AL
SECUR|TY,

Defendant.

 

ORDER

This case is before the Court on Plaintifl"s complaint to obtain judicial review of a
final decision of the Commissioner of Social Security (“Commissioner") denying her claims
for Disability |nsurance Benefits (“DIB") and Supplemental Security lncome (“SSI"). The
United States l\/lagistrate Judge has submitted a report recommending that the
Commissioner’s decision be reversed and remanded. No party has filed an objection to
the Report and the time to do has passed.

After an independent review of the record in this matter, the Court agrees entirely
With the findings of fact and conclusions of law in the Report and Recommendation.
Therefore, it is ORDERED as follows:

1. That the Report and Recommendation filed I\/larch 28, 2019 (Doc. No. 22) is
ADOPTED and CONFIRMED and made a part of this Order.

2. The Commissioner’s decision is REVERSED and REMANDED pursuant to
sentence four of 42 U.S.C. § 405(g) for further proceedings consistent With the findings in

the Report.

 

 

3. The C|erk of the Court is directed to enter judgment in favor of P|aintiff and
to thereafter close this file.

4. Plaintiff is advised that the deadline to file a motion for attorney’s fees
pursuant to 42 U.S.C. § 406(b) is thirty days after she receives notice from the Social
Security Administration of the amount of past due benefits awarded.

5. P|aintiff is directed that upon receipt of such notice, she shall promptly emai|
Mr. Rudy and the OGC attorney Who prepared the Commissioner’s brief to advise that the

notice has been received.

DONE and ORDERED in Orlando, Florida

A'
JoHN Toor\`n+/
Unite States District Judge

   

 

Copies furnished to:

United States |Vlagistrate Judge
Counse| of Record

 

